10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

THE HONORABLE BARBARA J. ROTHSTEIN

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

METROPOLITAN PROPERTY AND
CASUALTY INSURANCE COMPANY, Case No.: 2:19-cv-00250-BJR
a Rhode Island corporation,

Plaintiff,
MOTION FOR VOLUNTARY
VS. DISMISSAL OF HERRERAS’
COUNTERCLAIMS PURSUANT TO
DAVID H. HERRERA and BECKY L. RULE 41 AND ORDER DISMISSING
HERRERA, husband and wife, and the COUNTERCLAIMS

marital community comprised thereof,

Defendants,

and

BRIAN ONUTZ and AMY ONUTZ, a
married couple,

Intervenors.

 

 

COME NOW, the Defendants David H. Herrera and Becky L. Herrera, by and
through below signed counsel, and pursuant to Rule 41 move the Court for an order
dismissing the Herreras’ counterclaims for bad faith, breach of the Consumer Protection
Act, and coverage by estoppel. The Herreras intend to pursue their claim for attorney fees
and costs pursuant to Olympic Steamship Co. v. Centennial Insurance Co., 117 Wash. 2d 37,

811 P.2d 673 (Wash. 1991), and other applicable law regarding attorney fees available to

MOTION FOR VOLUNTARY DISMISSAL OF HERRERAS’ KROONTIJE LAW OFFICE PLtc
COUNTERCLAIMS PURSUANT TO RULE 41 AND ORDER 600 UNIVERSITY STREET, SUITE 1700
DISMISSING COUNTERCLAIMS- 1. SEATTLE, WASHINGTON 98101

Phone:(206) 624-6212 Fax:(206) 624-6816

FG:53566565.2

 
Nn Oo F WO ND

o CO N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

insureds when they prevail against their insurer in a coverage action.

DATED this 20" day of December, 2019.

KROONTJE LAW OFFICE, PLLC

s/ Maury Kroontje

Maury Kroontje, WSBA #2258
600 University Street, Suite 1700
Seattle, WA 98101

(206) 624-6212
maury@kroontje.net

Co-Counsel for Defendants Herrera

FOSTER GARVEY PC

/s Jack Zahner

John P. Zahner, WSBA No. 24505
/s Devra Cohen

Devra R. Cohen, WSBA No. 49952
1111 Third Avenue, Suite 3000
Seattle, WA 98101-3292

Phone: (206) 447-4400

Facsimile: (206) 749-1936

Email: jack.zahner@foster.com
Email: devra.cohen@foster.com

Co-Counsel for
Defendants/Counterclaimants Herrera

MOTION FOR VOLUNTARY DISMISSAL OF HERRERAS’
COUNTERCLAIMS PURSUANT TO RULE 41 AND ORDER
DISMISSING COUNTERCLAIMS- 2,

FG:53566565.2

KROONTIJE LAW OFFICE PEte
600 UNIVERSITY STREET, SUITE 1700
SEATTLE, WASHINGTON 98101

Phone:(206) 624-6212 Fax:(206) 624-6816

 
oOo NN HD oO Ee WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

ORDER
THIS MATTER having come on the before the Court on Defendant Herreras’

Motion for Voluntary Dismissal of Herreras’ Counterclaims Pursuant to Rule 41, the Court
having reviewed the motion, there being no objections, and otherwise being fully advised,

now therefore,

IT IS THEREFORE ORDERED that Defendant Herreras’ Motion for Voluntary
Dismissal of Counterclaims Pursuant to Rule 41 is hereby GRANTED. Defendant
Herreras’ counterclaims for bad faith, breach of the Consumer Protection Act, and coverage
by estoppel are DISMISSED WITHOUT PREJUDICE. This order does not impact the
Herreras’ rights and claims with respect to attorney fees and costs in relation to the Court

ruling on the motion and cross motions for summary judgment.

DATED: This_g23 “ of Deeeen bev, 2019.

 
   

MA6he ue
THE HONORABLE BARBARA J. ROTHSTEIN
United States District Judge

PRESENTED BY:

KROONTJE LAW OFFICE, PLLC

s/ Maury Kroontje

Maury Kroontje, WSBA #2258
600 University Street, Suite 1700
Seattle, WA 98101

(206) 624-6212
maury@kroontje.net

Attorney for Defendants Herrera

MOTION FOR VOLUNTARY DISMISSAL OF HERRERAS’ KROONTIJE LAW OFFICE PLLC
COUNTERCLAIMS PURSUANT TO RULE 41 AND ORDER 600 UNIVERSITY STREET, SUITE 1700
DISMISSING COUNTERCLAIMS- 3. SEATTLE, WASHINGTON 98101

Phone:(206) 624-6212 Fax:(206) 624-6816

FG:53566565.2

 
No

N DD OFF BS OW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

FOSTER GARVEY PC

/s Jack Zahner

John P. Zahner, WSBA No. 24505
/s Devra Cohen

Devra R. Cohen, WSBA No. 49952
1111 Third Avenue, Suite 3000
Seattle, WA 98101-3292

Phone: (206) 447-4400

Facsimile: (206) 749-1936

Email: jack.zahner@foster.com
Email: devra.cohen@foster.com
Co-Counsel for

Defendants/Counterclaimants Herrera

MOTION FOR VOLUNTARY DISMISSAL OF HERRERAS’
COUNTERCLAIMS PURSUANT TO RULE 41 AND ORDER

DISMISSING COUNTERCLAIMS- 4.

FG:53566565.2

KROONTIJE LAW OFFICE PLLC
600 UNIVERSITY STREET, SUITE 1700
SEATTLE, WASHINGTON 98101

Phone:(206) 624-6212 Fax:(206) 624-6816

 
